DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokisa et al. (US 2006/0096867 A1).
Considering claims 1-5 and 15, Bokisa discloses a method of electroplating silver/tin alloy onto a connector (substrate), wherein the connector  comprising: an electroplating bath composition comprising:	a) a source of silver ions (silver methane sulfonate) [0015]; tin	b) a source of tin ions (tin methane sulfonate) [0015]; 	c) an acid (methane sulfonic acid) [0019];	d) a first complexing agent; wherein the first complexing agent is heterocyclic organic compounds [0023];	e) a second complexing agent, wherein the second complexing agent comprises is a thiourea selected from the group consisting of allyl thioureas, aryl thioureas, and alkyl thioureas [0041].


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (US 2014/0299351A1).
Considering claim 21, Moser discloses a press fit pin with a nickel barrier layer thereon, wherein the press fit pin is electroplated with a silver/tin alloy ([0011] and [0017]). With respect to the limitation reciting the contact made by the method of claim 17, the limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case the press-fit contact of Moser has a nickel barrier layer between the substrate and the electroplated silver/tin alloy on top, therefore there is nothing in the claim 17 that would structurally of compositionally distinguish the press-fit contact from that of Moser. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokisa et al. (US 2006/0096867 A1).
Considering claim 17, Bokisa discloses an electroplating bath composition comprising:	a) a source of silver ions (silver methane sulfonate) [0015]; 	b) a source of tin ions (tin methane sulfonate) [0015]; 	c) an acid (methane sulfonic acid) [0019];	d) a first complexing agent; wherein the first complexing agent is heterocyclic organic compounds [0023];	e) a second complexing agent, wherein the second complexing agent comprises is a thiourea selected from the group consisting of allyl thioureas, aryl thioureas, and alkyl thioureas [0041].

Claim(s) 1-5, 9, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2010/0116674 A1) in view of Bokisa et al. (US 2006/0096867 A1).
Considering claims 1-5, 9, Luo discloses an electroplating bath composition comprising:	a) a source of silver ions (silver methane sulfonate) [0051]; 	b) a source of tin ions (tin methane sulfonate) [0051]; 	c) an acid (methane sulfonic acid) [0051]; 	e) a second complexing agent, wherein the second complexing agent is a thiourea selected from the group consisting of allyl thioureas (1-allyl-2-thiourea) [0051], aryl thioureas, and alkyl thioureas, and combinations thereof; and 	f) optionally, a wetting agent; and g) optionally, an antioxidant (not required by the claim, as being optional).
Luo does not disclose a first complexing agent is selected from the group consisting of dihydroxy bis-sulfide compounds, thiodiglycol, imides, heterocyclic organic compounds, and combinations of one or more of the foregoing.
However, Bokisa discloses a heterocyclic organic compound complexing agent that minimize latent whiskering, because complexing agent either binds or adequately associates with the typically more noble alloying metal sufficiently to minimize immersion deposition, but the binding is not so strong for a useful electro-deposited alloy [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the complexing heterocyclic organic compound to the electrolyte of Luo, because Bokisa discloses that the heterocyclic organic compound complexing agent minimize latent whiskering, which can undermine the operational function of devices employing a tin plating product. For example, in electronic circuitry, whiskers are capable of carrying sufficient current at low voltages to cause short circuits or a corona discharge. ([0003] and [0022]).

Considering claim 10, Luo discloses a reducing agent such as hydroquinone [0039]. 

Considering claim 13, Luo discloses the bath is maintained at a pH of less than 5 [0052].

Considering claim 14, Luo discloses the bath temperature is within range of 15 to 70 °C [0044], which encompasses the claimed range of about 55 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 15, Luo discloses a method of electroplating a silver/tin alloy onto the surface of a substrate, the method comprising the steps of: 	a) contacting the surface of the substrate with a silver/tin electroplating bath comprising: 		i) a source of silver ions [0051]; 		ii) a source of tin ions [0051]; 		iii) an acid [0051];	 	v) a second complexing agent, wherein the second complexing agent is a thiourea selected from the group consisting of allyl thioureas (1-allyl-2-thiourea) [0051], aryl thioureas, and alkyl thioureas, and combinations thereof; and 		vi) optionally, a wetting agent; and vii) optionally, an antioxidant (not required by the claim, as being optional); 	wherein the electroplating bath deposits a silver/tin alloy on the surface of the substrate [0017].
Luo does not disclose a first complexing agent is selected from the group consisting of dihydroxy bis-sulfide compounds, thiodiglycol, imides, heterocyclic organic compounds, and combinations of one or more of the foregoing.
However, Bokisa discloses a heterocyclic organic compound complexing agent that minimize latent whiskering, because complexing agent either binds or adequately associates with the typically more noble alloying metal sufficiently to minimize immersion deposition, but the binding is not so strong for a useful electro-deposited alloy [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the complexing heterocyclic organic compound to the electrolyte of Luo, because Bokisa discloses that the heterocyclic organic compound complexing agent minimize latent whiskering, which can undermine the operational function of devices employing a tin plating product. For example, in electronic circuitry, whiskers are capable of carrying sufficient current at low voltages to cause short circuits or a corona discharge. ([0003] and [0022]).

Considering claim 16, the substrate comprises nickel [0043].

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2010/0116674 A1) and Bokisa et al. (US 2006/0096867 A1), and further in view of Heber et al. (US 2002/0187364 A1).
Considering claim 17, Luo discloses a method of electroplating a silver/tin alloy onto the surface of a connector [0043], the method comprising the steps of: 	a) contacting the surface of the substrate with a silver/tin electroplating bath comprising: 		i) a source of silver ions [0051]; 		ii) a source of tin ions [0051]; 		iii) an acid [0051];	 	iv) a first complexing agent [0051]; 		v) a second complexing agent, wherein the second complexing agent is a thiourea selected from the group consisting of allyl thioureas (1-allyl-2-thiourea) [0051], aryl thioureas, and alkyl thioureas, and combinations thereof; and 		vi) optionally, a wetting agent; and vii) optionally, an antioxidant (not required by the claim, as being optional); 	wherein the electroplating bath deposits a silver/tin alloy on the surface of the substrate [0017].
Luo does not discloses the connector is plated with a nickel barrier layer.
However, Heber discloses use of an underplate or underlayer between the substrate and the tin layer, which provides a barrier between the substrate, such as copper, and the tin layer.  Such barrier is believed to reduce interaction between the substrate metal and the tin layer, thus reducing the formation of intermetallic compounds and thus reduce the formation of tin whiskers [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a barrier layer between the substrate and a silver/tin alloy because Herber teaches that such barrier layer reduces interaction between the substrate metal and the tin layer, thus reducing the formation of intermetallic compounds and thus reduce the formation of tin whiskers. Furthermore, the instant specification discloses that in art of electrical connections, nickel barrier layer of connectors of printed circuit boards are plated in order to prevent migration of copper (see instant specification [0006]). Therefore it is clear that such plated nickel layers are a common feature in the art.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2010/0116674 A1) and Bokisa et al. (US 2006/0096867 A1), and further in view of Moser et al. (US 2014/0299351 A1).
Considering claims 17 and 18, Luo discloses a method of electroplating a silver/tin alloy onto the surface of a connector [0043], the method comprising the steps of: 	a) contacting the surface of the substrate with a silver/tin electroplating bath comprising: 		i) a source of silver ions [0051]; 		ii) a source of tin ions [0051]; 		iii) an acid [0051];	 	iv) a first complexing agent [0051]; 		v) a second complexing agent, wherein the second complexing agent is a thiourea selected from the group consisting of allyl thioureas (1-allyl-2-thiourea) [0051], aryl thioureas, and alkyl thioureas, and combinations thereof; and 		vi) optionally, a wetting agent; and vii) optionally, an antioxidant (not required by the claim, as being optional); 	wherein the electroplating bath deposits a silver/tin alloy on the surface of the substrate [0017].
Luo does not discloses the connector is plated with a nickel barrier layer.
However, Moser discloses a contact element can be at least partially nickel plated prior to the deposition of the tin-silver surface coating, thus having a cover coat consisting of nickel or a nickel layer, on which the tin-silver surface coating is applied [0017].  The surface properties with regard to hardness and abrasion resistance are improved by the nickel layer [0017].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a barrier layer between the substrate and a silver/tin alloy because Moser discloses a contact element can be at least partially nickel plated prior to the deposition of the tin-silver surface coating, thus having a cover coat consisting of nickel or a nickel layer, on which the tin-silver surface coating is applied [0017].  The surface properties with regard to hardness and abrasion resistance are improved by the nickel layer [0017].  Such contacts are used in press-fit contacts [0011].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. and Moser et al., as applied to claim 17 above, and further in view of Foyet et al. (US 2014/0353162 A1).
Considering claim 19, Luo does not explicitly disclose having a consistent alloy ratio of about 17-18 wt% tin. 
However, Foyet discloses electroplating bath contain complexing agents which enable silver rich or tin rich alloys [0001]. The content of silver in silver rich alloy is typically 50 to 95% with the remainder of the alloy tin (5-50wt% tin) [0037], which overlaps the claimed range of about 17-18 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a electroplating bath for silver rich alloy because Foyet discloses the silver rich silver/tin alloys provide a bright silver/tin alloy which can be used for decorative purposes and are sufficiently hard to replace hard gold as finishing layers for electrical connectors [0011]. The content of tin in silver rich alloy is typically 5 to 50% [0037], which overlaps the claimed range of about 17-18 wt%.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. and Moser et al., as applied to claim 17 above, and further in view of Arai et al. (US 5,902,472 A).
Considering claim 20, Luo does not disclose the silver/tin alloy deposit exhibits a satin white deposit color.
However, Arai discloses that white and half-glossy tin-silver alloy can be obtained by varying electroplating parameters, such as content of silver and current density (co. 6, lines 9-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize electrodeposition parameters in order to achieve a desired appearance of the alloy layer, which also reflects surface property of the alloy layer, for example a glossy surface will be smoother and perhaps more desirable for connectors where surfaces rub against each other in the press-fit process.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 8 of prior U.S. Patent No. 11,280,014. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,280,014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in between the claims is the instant independent claims 1, 15 and 17 requires dihydroxy bis-sulfide compound, whereas the U.S. Patent No. 11,280,014 requires a Markush group of dihydroxy bis-sulfide compound, which are identical to the Markush group of the instant claim 7.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art (Luo et al. US 2010/0116674 A1 and Bokisa et al. US 2006/0096867 A1) disclose the claimed composition of the electroplating bath however, the composition is for a composition of the electroplated alloy comprising 90%  or more of tin. Foyet et al. (US 2014/0353162 A1) discloses an electroplating bath for compositions enabling electroplating of an silver/tin alloy with a variable amount of silver including 70% or more. However, Foyet does not disclose the thiourea selected from the group consisting of allyl thioureas, aryl thioureas, and alkyl thioureas.
Considering that Luo and Bokisa disclosures pertain to electroplating alloys limited to 90% or more of tin and Foyet discloses specific composition enabling electroplating of an silver/tin alloy with a variable amount of silver including 70% or more, there is no clear motivation to combine the above references.
The prior art of record does not disclose nor suggest the claimed invention as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794